Citation Nr: 9930533	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  97-33 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a depressive disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the veteran's claim of 
entitlement to service connection for a depressive disorder. 


FINDING OF FACT

There is no medical evidence of a causal link between a 
depressive disorder and the veteran's active duty.


CONCLUSION OF LAW

The claim for service connection for a depressive disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has a depressive disorder as a 
result of his service.  In July 1998, the RO denied the claim 
as not well grounded.  The veteran has appealed.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  In 
addition, certain chronic diseases, including psychoses, may 
be presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (1999). 

If a condition noted during service is not shown to be 
chronic, then generally a continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the U.S. Court of Appeals 
for Veterans Claims' (Court's) case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

However, the threshold question which must be answered as to 
this issue is whether the veteran has presented a well 
grounded claim for service connection.  A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).  

The veteran essentially asserts that he has a depressive 
disorder as a result of his service.  Specifically, he 
asserts that in late 1969 or early 1970, he was beaten by 
fellow soldiers during a "blanket party" (i.e., an 
assault).  He argues that he has a depressive disorder as a 
result.

The veteran's service medical records show that he was 
treated for about two weeks during April 1970 for cigarette 
burns on his wrist, which the examiner determined were self-
inflicted.  A "report of psychiatric evaluation" (RPE), 
dated in September 1970, shows that the veteran was 
recommended for administrative discharge with a diagnosis of 
passive aggressive personality.  The RPE is remarkable for 
notations that the veteran was disrespectful, refused to 
perform his duties, and had a negative attitude towards 
authority and the Army.  It was also noted that he had a 
least one non-judicial punishment (i.e., "Article 15") and 
that it was suspected that he had numerous others.  His 
history included "a long history of chaotic family 
relationships and of dropping out of school in the 10th 
grade" and "a long history of difficulty with interpersonal 
relationships and a long history of difficulty with authority 
figures."  An associated document shows that the battalion 
surgeon determined that there was no evidence of psychosis, 
neurosis or organic mental illness, and that the veteran did 
not qualify for a medical discharge.

The claims file contains VA hospital reports, dated between 
1997 and 1998 (and associated progress notes), VA outpatient 
reports, dated between 1996 and 1998, and records from the 
Soldiers and Sailors Memorial Hospital (SSMH), dated in 
December 1998, which show that the veteran's diagnoses 
included depressive disorder, major depression, impulse 
control disorder secondary to childhood head injury, bipolar 
disorder, psychosis not otherwise specified (NOS), 
nonpsychotic brain syndrome NOS, paranoid schizophrenia, 
intermittent explosive disorder, neurotic disorder NOS, 
adjustment disorder with depressed mood, and rule out post-
traumatic stress disorder.   His Axis II diagnoses included 
dependent personality traits and borderline personality.  
These reports are remarkable for notations that the veteran's 
social history included physical abuse by a stepfather and 
other difficulties.


A review of the veteran's written statements, and the 
transcript from his personal hearing, held in May 1999, shows 
that he argues that he has a depressive disorder as a result 
of his service.  In particular, he argues that his 
psychiatric condition was unimpaired until other soldiers 
threw a blanket over him and beat him in what he called a 
"blanket party."  He further argues that his (April 1970) 
treatment for cigarette burns was shortly after this assault, 
and that it was in effect a suicide attempt.  He states that 
subsequent to being assaulted he requested to be transferred 
to Vietnam because he wanted to die.  Of particular note, the 
veteran stated that he could not identify any witnesses to 
the assault, that he did not tell anyone about the assault, 
that he was not treated for injuries after the claimed 
assault, and that he did not file a report of the assault.  
During the hearing it was requested that the record be held 
open for additional evidence.  Subsequently, additional 
medical records with a waiver of regional office review was 
received.  The medical records reflected the veteran's 
treatment for his psychiatric disorder, but there was no 
indication that his disorder was related to service or any 
event of service origin. 

The Board finds that the claim is not well grounded.  In this 
case, the claims file does not contain medical evidence 
showing that the veteran has a depressive disorder (or any 
other acquired psychiatric disorder) that is related to his 
service.  In this regard, the Board points out that the 
veteran was administratively separated from service for a 
personality disorder which may not be service connected. 
38 C.F.R. §§ 3.303(c), 4.9 (1999); Winn v. Brown, 8 Vet. App. 
510, 516 (1996).  In addition, the first medical evidence of 
an acquired psychiatric disorder is dated in 1996.  This is 
approximately 25 years after separation from service.  With 
regard to service connection for a psychosis under the 
presumptive provisions of 38 C.F.R. §§ 3.307, 3.309, there 
are no records of complaints, treatment or a diagnosis 
involving a psychosis for the year following the veteran's 
separation from service which would support a conclusion that 
a psychosis became manifest to a compensable degree within a 
year of separation from active duty service.  Finally, the 
record does not include any medical opinion linking a 
continuity of symptoms reported by the veteran to the claimed 
disability, so as to well-ground the claim under Savage v. 
Gober, 10 Vet. App. 488 (1997).

The Board has considered the veteran's statements submitted 
in support of his argument that he has a depressive disorder 
as a result of his service.  However, while the veteran's 
statements may represent evidence of continuity of 
symptomatology, without more the lay statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence that relates any current, claimed condition to his 
service.  Savage, supra.  Although lay evidence is acceptable 
to prove the occurrence of an injury during active duty, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as a diagnosis or opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Accordingly, the veteran's claim 
for service connection for a depressive disorder must be 
denied as not well grounded. 

As a final matter, the Board notes that this claim was 
received in December 1996, and that the veteran's claim is 
based on allegations that he was assaulted by several 
soldiers in about late 1969 or early 1970.  The provisions of 
VA Adjudication Procedure Manual M21-1 (Manual M21-1) provide 
that for claims based on personal assault, there are no 
restrictions on the type of evidence which may be considered.  
See Manual M21-1, Part III, 5.14(c) and Part VI, 7.46(c) 
(February 20, 1996).  In addition, VA has undertaken a 
special obligation to assist a claimant in producing 
corroborating evidence of an inservice stressor in personal 
assault cases; such provisions are regulatory and must be 
applied in all cases involving allegations of inservice 
personal assault.  See Patton v. West , 12 Vet. App. 272 
(1999); M21-1, Part VI, 11.38(b)(2) (October 28, 1998).  

In this case, a review of the record shows that although the 
RO advised the veteran of general evidentiary requirements in 
April 1997, the RO has not advised the veteran that the 
claimed assault must be verified, or informed him as to the 
types of evidence which may be probative of his claim, as 
indicated in the aforementioned provisions of M21-1 and 
Patton.  However, during his personal hearing before the 
Board, the veteran was asked as to whether there was any 
evidence to verify his claimed assault in 1969/1970 and he 
responded in the negative.  He further stated that he first 
sought psychiatric treatment in 1996 and, in response to 
questions, stated that no VA or private doctor had related 
his current psychiatric problems to service.  On this basis 
we find that the veteran was advised of the evidence he 
needed and was given an opportunity to submit it.  As noted 
above, the record was held open after the hearing and 
additional medical evidence was received, but the medical 
evidence he submitted did not relate his current psychiatric 
disorder to service.  The veteran's representative has also 
pointed to the treatment in service as supporting his claimed 
stressor; however, even assuming arguendo that the veteran 
was assaulted during his service, the claims file does not 
currently contain any medical evidence relating the veteran's 
depressive disorder, or any other acquired psychiatric 
disorder, to his service or any event of service origin.  
Given the Board's determination that the veteran's claim is 
not well grounded for lack of medical evidence showing that 
there is a nexus between the claimed condition and his 
service and the fact that he was asked during his personal 
hearing if there was any evidence to verify his claimed 
stressor and he indicated there was not, the Board finds that 
any failure by the RO to advise the veteran of the types of 
evidence which may be probative of a personal assault under 
M21-1 and Patton, has not prejudiced his claim.  See Damrel 
v. Brown, 6 Vet. App. 242, 246 (1994) (error harmless where 
claimant cannot prevail as a matter of law).  Under the 
circumstances, the Board finds that no further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

As the foregoing explains the need for competent medical 
evidence of a link between a depressive disorder and the 
veteran's service, the Board views its discussion and the 
information provided during his personal hearing as 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995).



ORDER

Service connection for a depressive disorder is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

